Thompson, J.
An information against Samuel Green was filed in the district court for Hamilton county containing two counts, each in usual terms, the first charging him with the unlawful sale of intoxicating liquor to one Port Cool, and the second charging him with the unlawful possession of intoxicating liquor, each specifying the date as on or about July 23, 1926. Both counts charge misdemeanors, and are controlled by sections 3238 and 3288, Comp. St. 1922. Dunlap v. State, ante, p. 313.
On this information the defendant was duly arraigned and entered a plea of not guilty, at which time additional names were, by leave of court, added to those listed upon the information, among which was the name of the county surveyor of Hamilton county. The case was then tried to a jury, and verdict returned finding defendant guilty as to each count, upon which verdict judgment was entered sentencing defendant to imprisonment in the county jail of such county for 60 days on the first count, and to 30 days on the second, commencing on the expiration of the sentence on the first. To reverse this judgment error is prosecuted. The plaintiff in error will be hereinafter called defendant. There are seventeen different errors assigned as reasons why the judgment of the trial court should be reversed. These claimed errors will be designated as they are reached for consideration.
It is urged by defendant that the verdict is without support in the evidence. A careful reading of the bill of ex-’ ceptions convinces us that this challenge, as to. the first *637count, is not supported by the record, and that the judgment as to it should be affirmed. However, as to the second ■count, we find that the verdict is not sustained by competent ■evidence, and the judgment as to it should be reversed.
The further challenge is presented by defendant: That this action was first lodged in the county court of Hamilton •county; that defendant was arraigned and entered a plea of not guilty; evidence was introduced, at the close of which ■defendant was bound over to the district court, as is usual in cases of preliminary hearings, and entered into the necessary recognizance for his appearance in such district court; that the misdemeanors charged in the district court were the same as those charged in the county court, and the latter was possessed of jurisdiction to try and finally •determine the matters thus involved and should have done so; that the proceedings had in the county court after the close of the evidence was without authority in law and void, and did not serve to dispossess the county court of jurisdiction or to vest the district court therewith. As to this challenge, it is sufficient to say that the record of the trial in the district court in no manner discloses that which is claimed to have taken place in the county court, save and except that the proceedings in the county court are made a part of the transcript in this present case; neither does the record here disclose that the proceedings had in the county court were in any manner called to the attention of the district court. Further, no objections were interposed on the part of defendant at the trial to the procedure had in this instant case, either by way of motion to quash, plea in abatement, or otherwise, and neither were the questions here presented in any manner called to the attention of the trial court in the motion for a new trial. As we said in Weber v. Kirkendall, 44 Neb. 766: “Primarily the office of a motion for a new trial is to afford the court an opportunity to correct errors in its own proceedings without subjecting parties to the expense and inconvenience of appeal or petition in error.” Thus, it has become an elementary rule of our procedure *638that “alleged errors of the trial court in an action at law, not referred to in the motion for a new trial, will not be considered in this court.” Pennington County Bank v. Bauman, 81 Neb. 782. Further, the record here shows that the information was read to defendant, to which he entered a plea of not guilty and proceeded with the trial, as heretofore indicated. The jurisdiction of the district court and the county court, as to the misdemeanors charged, was concurrent. Comp. St. 1922, sec. 9989, as amended by chapter 57, Laws 1925. Then, as we concluded in Nelson v. State, 115 Neb. 26: “It being determined that the district court has original jurisdiction of the offense charged, the effect of the so-called waiver of preliminary examination, disclosed by the record, cannot be considered at the present time for the reason that no plea in abatement was filed.” Further, as we held in Huette v. State, 87 Neb. 798: “Under the provisions of section 444 of the Criminal Code (now section 10113, Comp. St. 1922) defects which might have been attacked by a motion to quash, or a plea in abatement, are waived when a defendant pleads to the general issue; and this is true as well when he pleads voluntarily as when he stands mute and a plea of not guilty is entered for him by the court” — following Trimble v. State, 61 Neb. 604. In the course of the opinion in the Huette case, we said: “Section 444 of the Criminal Code provides: ‘The accused shall be taken to have waived all defects which may be excepted to by a motion to quash, or a plea in.abatement, by demurring to an indictment or pleading in bar, or the general issue.’ We have repeatedly held that defects which should have been raised by a motion to quash or a plea in abatement are waived when a defendant pleads to the general issue.” In support of this statement many of our holdings are cited. Thus, we must conclude that such challenge does not present reversible error.
As to the alleged errors occurring at the trial in the introduction of evidence, and as to the other claimed errors presented, while each thereof has been considered, they are not likely again to occur if a new trial is had on the second *639•count, hence a discussion thereof would serve no useful purpose, and the same is omitted. However, it might be well to state that as to the challenge to the testimony of ■the county surveyor and the exhibits by him furnished in connection therewith, we are convinced that prejudicial •error was committed by the introduction thereof, and the objection thereto should have been sustained, as such evidence was incompetent and its tendency was to raise an issue collateral to that under consideration.
It therefore follows that the judgment of the trial court •as to the first count in the information is affirmed, and as to the second count is reversed, and the cause as to such second count is remanded for further proceedings.
Affirmed in part, and reversed in part.